Citation Nr: 0215721	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  99-15 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether the veteran submitted a timely substantive appeal in 
connection with a February 1999 rating decision which denied 
service connection for a back condition.  


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
in connection with a February 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  A February 1999 rating decision denied service connection 
for a back condition.  

2.  The veteran was notified of the February 1999 rating 
decision by letter dated March 1, 1999.

3.  The veteran submitted a notice of disagreement in April 
1999.

4.  A statement of the case was provided to the veteran on 
March 2, 2001. 

5.  A request for an extension of time to file a substantive 
appeal was not filed by the veteran.  

6.  A timely substantive appeal was not received to complete 
an appeal from the February 1999 rating decision. 


CONCLUSION OF LAW

A timely substantive appeal was not filed to complete an 
appeal from the February 1999 rating decision which denied 
service connection for a back condition was not filed, and 
the Board lacks jurisdiction to consider this issue.  38 
U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 20.200, 20.202, and 20.203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In February 1999, the RO denied the veteran's claim of 
entitlement to service connection for a back condition. On 
March 1, 1999, the RO mailed a letter to the veteran 
informing him that his claim of entitlement to service 
connection for a back condition had been denied.  In April 
1999, the veteran submitted a document which has been 
construed as a timely filed notice of disagreement with the 
February 1999 decision.  A statement of the case was mailed 
to the veteran at the address included on his notice of 
disagreement on March 2, 2001.  This was the most recent 
address of record.  In April 2002, the veteran's 
representative submitted a statement in support of the 
veteran's claim.  

A letter from the Board was mailed to the veteran and his 
representative on June 20, 2002, informing them that a 
substantive appeal might not have been timely filed for the 
February 1999 decision and informing the veteran of his 
procedural rights.  No response was received from the veteran 
or his representative.  

Criteria and Analysis

The United States Court of Appeals for the Federal Circuit 
has noted that, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  In this case, the issue is whether the 
veteran filed a timely substantive appeal; if he did not, the 
Board does not have jurisdiction.  See 38 U.S.C.A. § 7105(a).  
The Board's authority to consider its jurisdiction is 
contained in 38 U.S.C.A. § 7105(d)(3), which provides that ". 
. . questions as to timeliness or adequacy of response shall 
be determined by the Board of Veterans' Appeals."  See also 
VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).

Prior to assessing its jurisdiction, the Board must consider 
whether doing so is prejudicial to the veteran.  See 
generally, Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
case, in June 2002, the veteran and his representative were 
given notice that the Board was going to consider whether the 
substantive appeal on the issue of service connection for a 
back condition was timely, and they were given an opportunity 
to request a hearing or present argument related to this 
issue.  See 38 C.F.R. § 20.203.  The June 2002 letter to the 
veteran and his representative provided them with notice of 
the pertinent regulations, as well as notice of the Board's 
intent to consider this issue.  The veteran was given 60 days 
to submit argument on this issue and provided an opportunity 
to request a hearing.  However, the claims file does not 
contain a timely response to the June 2002 letter from either 
the veteran or his representative.  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200; see 
also 38 C.F.R. § 20.201 (requirements for notices of 
disagreement).  "Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal."  38 C.F.R. § 20.202.  The 
notice of disagreement and the substantive appeal must be 
filed with the activity/office that entered the determination 
with which disagreement has been expressed.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.300.

After a notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1).  The statement of 
the case is to be forwarded to the appellant at his most 
recent address of record, with a copy provided to the 
representative.  38 C.F.R. § 19.30(a).  Thereafter, a 
claimant must file the substantive appeal within 60 days from 
the date the statement of the case is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).

However, if a claimant has not yet perfected an appeal and VA 
issues a supplemental statement of the case in response to 
evidence received within the one-year period following the 
mailing date of notification of the determination being 
appealed, 38 U.S.C. § 7105(d)(3) and 38 C.F.R. § 20.302(c) 
require VA to afford the claimant at least 60 days from the 
mailing date of the supplemental statement of the case to 
respond and perfect an appeal, even if the 60-day period 
would extend beyond the expiration of the one-year period.  
In addition, if VA receives additional material evidence 
within the time permitted to perfect an appeal, 38 U.S.C. 
§ 7105(d)(3) requires VA to issue a supplemental statement of 
the case even if the one-year period following the mailing 
date of notification of the determination being appealed will 
expire before VA can issue the supplemental statement of the 
case.  See VAOPGCPREC 9-97, 62 Fed. Reg. 15567 (1997).

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  To the extent 
feasible, the argument should be related to specific items in 
the statement of the case.  Id.  If the statement of the case 
addressed multiple issues, the appeal must either indicate 
that it is an appeal as to all issues, or it must 
specifically indicate which issues are being appealed.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  Id.  A determination of which a claimant is 
properly notified is final if an appeal is not perfected as 
prescribed by 38 C.F.R. § 20.302. 38 C.F.R. § 20.1103.

As indicated above, the veteran was informed by letter dated 
Mar 1, 1999, that his claim of entitlement to service 
connection for a back condition was denied.  and his notice 
of disagreement was received on April 26, 1999.  A statement 
of the case was mailed to the veteran on March 2, 2001.  
Thus, the latest that the veteran could perfect his appeal 
was sixty days from March 2, 2001.  A review of the claims 
file fails to show that a timely substantive appeal was 
received.  The communication from the veteran's 
representative in April 2002 was clearly well beyond the 
filing deadline.  Moreover, there is no evidence of any 
request for an extension of time for filing a substantive 
appeal.  38 C.F.R. § 20.303.  Further, no supplemental 
statement of the case was issued which would extend the time 
period for perfecting the veteran's appeal.  See VAOPGCPREC 
9-97, 62 Fed. Reg. 15567 (1997).

As noted above, under pertinent statutory provisions a 
claimant must file a substantive appeal to perfect an appeal.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200; see also Roy v. 
Brown, 5 Vet. App. 554 (1993).  There has not been a timely 
appeal of the issue of service connection for a back 
condition, the appeal was not perfected, and the Board is 
without jurisdiction to adjudicate this claim.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), 7108; 38 C.F.R. §§ 
20.101(a), 20.200, 20.202; YT v. Brown, 9 Vet. App. 195 
(1996).


ORDER

The veteran failed to complete an appeal from the February 
1999 rating decision which denied service connection for a 
back condition, and the matter is dismissed.



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

